


EXHIBIT 10.100




COLLATERAL ASSIGNMENT OF INTERESTS
THIS COLLATERAL ASSIGNMENT OF INTERESTS (this “Assignment”), made this 7th day
of January, 2013, by GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a limited
partnership organized under the laws of the State of Delaware (“GPLP”) and UPV
GLIMCHER CORPORATION, a Delaware corporation (“UPV”, and collectively with GPLP,
“Assignor”) to KEYBANK NATIONAL ASSOCIATION, a national banking association
(“KeyBank”), as Agent for itself and other Lenders from time to time party to
the “Loan Agreement” (as hereinafter defined) (KeyBank, in its capacity as
Agent, hereinafter referred to as “Agent”).
W I T N E S S E T H:
WHEREAS, the entities constituting the Assignor are collectively the direct or
indirect and beneficial owner of 100% of the partnership interests in the
limited partnership, set forth on Exhibit “A” attached hereto and made a part
hereof (the “Company”);
WHEREAS, the Company is presently governed by the limited partnership agreement
described on Exhibit “A” attached hereto opposite the name of the Company (the
“Organizational Agreement”);
WHEREAS, GPLP, the Company, KeyBank, individually and as agent, and the
“Lenders” identified therein entered into that certain Term Loan Agreement of
even date herewith (as the same may be varied, extended, supplemented,
consolidated, amended, replaced, increased, renewed, modified or amended, the
“Loan Agreement”);
WHEREAS, pursuant to the Loan Agreement, the Lenders agreed to provide a secured
term loan to Glimcher and the Company in the aggregate amount of $60,000,000
(collectively, the “Loans”);
WHEREAS, pursuant to Section 4.1(b) of the Loan Agreement, the Lenders and Agent
have required that Assignor execute this Assignment;
NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby covenant and
agree as follows:
1.Definitions. Capitalized terms used herein that are not otherwise defined
herein shall have the meaning set forth in the Loan Agreement.
2.Grant of Security Interest. As collateral security for the payment and
performance by Assignor of its duties, responsibilities and obligations under
this Agreement and the other Loan Documents (which duties, responsibilities and
obligations of Assignor are hereinafter referred to collectively as the
“Obligations”), Assignor does hereby transfer, assign, pledge and convey to
Agent, and does hereby grant a security interest to Agent for the ratable
benefit of the Lenders, in and to the following:
a.    All right, title, interest and claims of Assignor now or hereafter
acquired as the direct and beneficial owner of 100% of the partnership interests
in the Company (the "Pledged Equity Interests") together with any and all voting
rights and privileges attaching to, existing or arising in connection with the
Pledged Equity Interests (including without limitation the right to become the
sole general partner in the Company), any and all other securities, cash,
certificates or other property, option or right in respect of, in addition to or
substitution or exchange for any of the Pledged Equity Interests or any of the
foregoing, or other property at any time and from time to time receivable or
otherwise distributed in respect of or in exchange for the Pledged Equity
Interests; and




--------------------------------------------------------------------------------




b.    Any and all profits, proceeds, income, dividends, distributions, payments
upon dissolution or liquidation of the Company, and any return of capital,
repayment of loans, and payments of any kind or nature whatsoever, now or
hereafter distributable or payable by the Company to Assignor, by reason of
Assignor's Pledged Equity Interests in the Company, or now or hereafter
distributable or payable to Assignor from any other source by reason of Assignor
being a partner in the Company, by reason of services performed by Assignor for
or on behalf the Company, and any and all proceeds from any transfer, assignment
or pledge of any interest of Assignor in, or claim or right against, the Company
(regardless of whether such transfer, assignment or pledge is permitted under
the terms hereof or the other Loan Documents), and all claims, causes in action
or things in action now or hereafter arising against the Company, in each case
to the extent such distributable or payable amounts are on account of or are
attributable to the Pledged Equity Interests (collectively, the
"Distributions"); and
c.    All notes or other documents or instruments now or hereafter evidencing or
securing any such Distributions from the Company; and
d.    All rights of Assignor to collect and enforce payment of the Distributions
pursuant to the terms of the limited partnership agreement of the Company or
otherwise; and
e.    All proceeds of any of the foregoing.
All of the foregoing described in this Section 2 are hereinafter referred to
collectively as the “Collateral.”
3.Obligations Secured. This Assignment secures the payment and performance by
GPLP and the Company of the Obligations.
4.Collection of Distributions.
a.    It is acknowledged and agreed by the parties hereto that Agent shall have
sole and exclusive possession of the Distributions and that this Assignment
constitutes a present, absolute and current assignment of all the Distributions
and is effective upon the execution and delivery hereof. Notwithstanding the
foregoing, the Agent hereby grants to Assignor a license to receive, collect and
apply any Distributions that are made at any time other than when an Event of
Default has occurred and is continuing. If an Event of Default has occurred and
is continuing, Assignor hereby agrees that such license shall be revoked, and
hereby irrevocably directs the Company that any payments under or with respect
to the Distributions made at any time thereafter shall be made and governed, as
follows. Payments under or with respect to the Distributions shall be made as
follows:
i.Assignor shall have no right to receive payments made under or with respect to
the Distributions, or upon any redemption or conversion of the Collateral, and
all such payments shall be delivered directly by the Company to the Agent.
ii.If Assignor shall receive any payments made under or with respect to the
Distributions, or upon any redemption or conversion of the Collateral, Assignor
shall hold all such payments in trust for Agent and shall deliver them to the
Agent immediately on demand.
iii.In furtherance of the foregoing, Assignor does hereby notify and direct the
Company that all payments under or with respect to the Distributions shall be
made directly to the Agent.
b.    Assignor shall cause the Company to promptly distribute all net proceeds
of the sale or other disposition of, or any financing or refinancing of, any of
its assets or properties, and any and all other Distributions distributable or
payable by the Company under the terms of the Organizational Agreement in
accordance with the Loan Agreement.






--------------------------------------------------------------------------------




c.    Assignor hereby irrevocably designates and appoints Agent its true and
lawful attorney‑in‑fact, which appointment is coupled with an interest, either
in the name of Agent, or in the name of Assignor, at Assignor's sole cost and
expense, and regardless of whether or not Agent becomes a partner in the
Company, to take any or all of the following actions at such time as a Default
or Unmatured Default has occurred and is continuing:
i.to ask, demand, sue for, attach, levy, settle, compromise, collect, recover,
receive and give receipt for any and all Collateral and to take any and all
actions as Agent may deem necessary or desirable in order to realize upon the
Collateral, or any portion thereof, including, without limitation, making any
statements and doing and taking any actions on behalf of Assignor which is
otherwise required of Assignor under the terms of any agreement as conditions
precedent to the payment of the Distributions, and the right and power to
endorse, in the name of Assignor, any checks, notes, drafts and other
instruments received in payment of all or any portion of the Collateral; and
ii.to institute one or more actions against the Company or any partner thereof
in connection with the collection of the Distributions, to prosecute to
judgment, settle or dismiss any such actions, and to make any compromise or
settlement deemed desirable, in Agent's sole discretion, with respect to such
Distributions, to extend the time of payment, arrange for payment in
installments or otherwise modify the terms of the Organizational Agreement with
respect to the Distributions or release the Company or any partner thereof, from
its obligations to pay any Distribution, without incurring responsibility to, or
affecting any liability of, Assignor under the Organizational Agreement; it
being specifically understood and agreed, however, that Agent shall not be
obligated in any manner whatsoever to exercise any such power or authority or be
in any way responsible for the collection of or realizing upon the Collateral,
or any portion thereof. The foregoing appointment is irrevocable and continuing
and any such rights, powers and privileges shall be exclusive in Agent, its
successors and assigns until this Assignment terminates as provided in Section
13, below.
5.Warranties and Covenants. Assignor does hereby warrant and represent to, and
covenants and agrees with Agent, as follows:
a.    This Assignment has been duly executed and delivered by Assignor and
constitutes the valid, legal and binding obligation of Assignor. No consent from
any other partner in the Company is required as a condition to the effectiveness
of this Assignment.
b.    None of the Pledged Equity Interests is evidenced by any certificate,
instrument, document or other writing other than the Organizational Agreement.
c.    True, correct and complete copies of the Organizational Agreement,
together with all amendments thereto, have been delivered to Agent by Assignor,
the Organizational Agreement is in full force and effect and is enforceable in
accordance with its terms, and, so long as this Assignment remains in effect,
Assignor shall not materially modify, amend, cancel, release, surrender or
terminate, or permit the modification, amendment, cancellation, release,
surrender or termination of, the Organizational Agreement, or dissolve,
liquidate or permit the expiration of the Organizational Agreement or the
termination or cancellation thereof, without in each instance the prior written
consent of Agent, which consent shall not be unreasonably withheld, conditioned
or delayed.
d.    Assignor is and shall remain the sole lawful, beneficial and record owners
of the Pledged Equity Interests, and the right to receive the Distributions,
free and clear of all liens, restrictions, claims, pledges, encumbrances,
charges, claims of third parties and rights of set‑off or recoupment whatsoever
(other than those in favor of Agent hereunder), and Assignor has the full and
complete right, power and authority to grant a security interest in the
Collateral in favor of Agent, in accordance with the terms and provisions of
this Assignment. Assignor is not and will not become a party to or otherwise be
bound by or subject to any agreement, other than the Loan Documents, that
restricts in any manner the rights of any present or future holder of the
Collateral with respect thereto. No Person has any option, right of first
refusal, right of first offer or other right to acquire all or any portion of
the Collateral.




--------------------------------------------------------------------------------




e.    This Assignment creates a valid and binding first priority security
interest in the Collateral securing the payment and performance of the
Obligations. Neither Assignor nor any other Person has performed, nor will
Assignor perform or permit any such other Person to perform, any acts which
might prevent Agent from enforcing the terms and conditions of this Assignment
or which would limit Agent in any such enforcement.
f.    Assignor consents (to the extent applicable Law does not prohibit Assignor
from pre-consenting), and hereby directs the Company to so consent, to the
admission of Agent or any other purchaser of the Pledged Equity Interests upon a
foreclosure sale as a substitute partner of the Company with all of the rights
and privileges of a partner of the same type as such Assignor under the
Organizational Agreement in the event that Agent exercises its rights under this
Assignment and Agent or such other purchaser succeeds to ownership of all or any
portion of the Pledged Equity Interests.
g.    Assignor's correct legal names indicated on the public record of
Assignor's jurisdiction, mailing address, identity or corporate structure,
residence or chief executive office, jurisdiction of organization,
organizational identification number, and federal tax identification number, are
as set forth on Schedule 1 attached hereto and by this reference made a part
hereof. Assignor has been using or operating under said name, identity or
corporate structure without change for the time period set forth on Schedule 1
attached hereto. In order to perfect the pledge and security interest granted
herein against Assignor, an appropriate UCC Financing Statement must be filed
with the Secretary of State of Delaware. Assignor covenants and agrees that
Assignor shall not change any of the matters addressed by the first two
sentences of this subsection unless it has given Agent thirty (30) days prior
written notice of any such change and caused to be filed at the request of
Agent, or Agent's counsel to file, such additional financing statements or other
instruments in such jurisdictions as Agent may deem necessary or advisable in
its sole discretion to prevent any filed financing statement from becoming
misleading or losing its perfected status.
h.    Assignor agrees to do such further acts and things, and to execute and
deliver such additional conveyances, assignments, agreements, documents,
endorsements, assurances and instruments as Agent may reasonably at any time
request in connection with the administration or enforcement of this Assignment
or related to the Collateral or any part thereof or in order to better assure
and confirm unto Agent its rights, powers and remedies hereunder. Without
limiting the generality of the foregoing, at any time and from time to time,
Assignor shall, at the request of Agent, make, execute, acknowledge, and deliver
or authorize the execution and delivery of and where appropriate, cause to be
recorded and/or filed and from time to time thereafter to be re-recorded and/or
refiled at such time in such offices and places as shall be deemed desirable by
Agent all such other and further assignments, security agreements, financing
statements, continuation statements, endorsements, assurances, certificates and
other documents as Agent from time to time may require for the better assuring,
conveying, assigning and confirming to Agent the Collateral and the rights
hereby conveyed or assigned or intended now or hereafter to be conveyed or
assigned, and for carrying out the intention or facilitating the performance of
the terms of this Assignment. Upon any failure of Assignor to do so, Agent may
make, execute, record, file, re-record and/or refile, acknowledge and deliver
any and all such further assignments, security agreements, financing statements,
continuation statements, endorsements, assurances, instruments, certificates and
documents for and in the name of Assignor, and Assignor hereby irrevocably
appoints Agent the agent and attorney-in-fact with full power of substitution of
Assignor so to do. This power is coupled with an interest and is irrevocable.
Without limiting the generality of the foregoing, Assignor will obtain such
waivers of lien, estoppel certificates or subordination agreements as Agent may
reasonably require to insure the priority of its security interest in the
Collateral. Assignor also shall furnish to Agent such evidence as Agent
reasonably may require from time to time to establish a valid security interest
in and to further protect and perfect its security interest in the Collateral.
i.    Assignor hereby authorizes Agent, its counsel or its representative, at
any time and from time to time, to file financing statements, amendments and
continuations that describe or relate to the Collateral or any portion thereof
in such jurisdictions as Agent may deem necessary or desirable in order to
perfect the security interest granted by Assignor under this Assignment or any
other Loan Document, and such financing statements may contain, among other
items as Agent may deem advisable to include therein, the federal tax
identification number and organizational number of Assignor. Agent shall upon
request provide Assignor with copies of any and all such filings made by Agent.




--------------------------------------------------------------------------------




j.    The Pledged Equity Interests and the Distributions are not and will not
(A) be dealt in or traded on securities exchanges or in securities markets, (B)
be “investment company securities” (as defined in Section 8-103(b) of the UCC),
and (C) be credited to a securities account. None of the Organizational
Documents expressly provides that the Pledged Equity Interests are securities
governed by Article 8 of the Uniform Commercial Code of any jurisdiction.
6.General Covenants. Assignor covenants and agrees that, so long as this
Assignment is continuing:
a.    Except as may be specifically set forth in the Loan Agreement, Assignor
shall not, without the prior written consent of Agent, which consent may be
withheld by Agent in its sole and absolute discretion, directly or indirectly or
by operation of law, sell, transfer, assign, dispose of, pledge, convey, option,
mortgage, hypothecate or encumber any of the Collateral.
b.    Assignor shall at all times defend the Collateral against all claims and
demands of all Persons at any time claiming any interest in the Collateral
adverse to Agent's interest in the Collateral as granted hereunder.
c.    Assignor shall perform in all material respects all of its duties,
responsibilities and obligations under the Organizational Agreement and with
respect to the Collateral.
d.    Assignor shall pay all taxes and other charges against the Collateral.
e.    Assignor shall promptly deliver to Agent as additional Collateral any note
or other document or instrument entered into after the date hereof which
evidences, constitutes, guarantees or secures any of the Distributions or any
right to receive a Distribution, which notes or other documents and instruments
shall be accompanied by such endorsements or assignments as Agent may require to
create a perfected security interest therein in favor Agent.
f.    Assignor will provide to Agent such documents and reports respecting the
Collateral in such form and detail as Agent may reasonably request from time to
time.
g.    Anything herein to the contrary notwithstanding, (i) Assignor shall remain
liable under the Organizational Agreement and all other contracts, agreements
and instruments included in, giving rise to, creating, establishing, evidencing
or relating to the Collateral to the extent set forth therein to perform all of
its duties and obligations (including, without limitation, any obligation to
make capital contributions or provide other funds to such entities) to the same
extent as if this Assignment had not been executed, (ii) the exercise by Agent
of any of its rights hereunder shall not release Assignor from any of its duties
or obligations under the Organizational Agreement or any such contracts,
agreements and instruments, and (iii) neither Agent nor any of the Lenders shall
have any obligation or liability under the Organizational Agreement or any such
contract, agreement or instrument by reason of this Assignment, nor shall Agent
or any of the Lenders be obligated to perform any of the obligations or duties
of Assignor thereunder or to take any action to collect or enforce any claim for
payment or other right or privilege assigned to Agent hereunder.




--------------------------------------------------------------------------------




h.    If Assignor shall at any time be entitled to receive or shall receive any
cash, certificate or other property, option or right upon, in respect of, as an
addition to, or in substitution or exchange for any of the Collateral, whether
for value paid by Assignor or otherwise, Assignor agrees that the same shall be
deemed to be Collateral and shall be delivered directly to Agent in each case,
accompanied by proper instruments of assignment and powers duly executed by
Assignor in such a form as may be required by Agent, to be held by Agent subject
to the terms hereof, as further security for the Obligations (except as
otherwise provided herein with respect to the application of the foregoing to
the Obligations). If Assignor receive any of the foregoing directly, Assignor
agrees to hold such cash or other property in trust for the benefit of Agent,
and to surrender such cash or other property to Agent immediately. In the event
that Assignor purchases or otherwise acquires or obtains any additional interest
in any Company, or any rights or options to acquire such interest, all rights to
receive profits, proceeds, accounts, income, dividends, distributions or other
payments as a result of such additional interest, rights and options shall
automatically be deemed to be a part of the Collateral. All certificates, if
any, representing such interests shall be promptly delivered to Agent, together
with assignments related thereto, or other instruments appropriate to transfer a
certificate representing any such interest, duly executed in blank.
7.Event of Default. An Event of Default shall exist hereunder upon the
occurrence of any of the following:
a.    The occurrence of a Default under the Loan Agreement; or
b.    Any amendment to or termination of financing statements naming Assignor as
debtor and Agent as secured party, or any correction statement with respect
thereto, is filed in any jurisdiction by any party other than Agent or Agent's
counsel without the prior written consent of Agent and the effect of such filing
is not completely nullified to the reasonable satisfaction of Agent within ten
(10) days after notice to Assignor thereof.
8.Remedies.
a.    Upon the occurrence of any Event of Default, Agent may take any action
deemed by Agent to be necessary or appropriate to the enforcement of the rights
and remedies of Agent under this Assignment and the other Loan Documents,
including, without limitation, the exercise of its rights and remedies with
respect to any or all of the Pledged Equity Interests. The remedies of Agent
shall include, without limitation, all rights and remedies specified in the Loan
Documents and this Assignment (including, but not limited to, the right to
become the general partner of the Company and the right to remove any prior
general partner of the Company), all remedies of Agent under applicable general
or statutory Law, and the remedies of a secured party under the UCC, regardless
of whether the UCC has been enacted or enacted in that form in any other
jurisdiction in which such right or remedy is asserted. In addition to such
other remedies as may exist from time to time, whether by way of set‑off,
banker's lien, consensual security interest or otherwise, upon the occurrence of
an Event of Default, Agent is authorized at any time and from time to time,
without notice to or demand upon Assignor (any such notice or demand being
expressly waived by Assignor) to charge any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
obligations at any time owing by Agent to or for the credit of or the account of
Assignor against any and all of the Obligations, irrespective of whether or not
Agent shall have made any demand for payment and although such Obligations may
be unmatured. Any notice required by Law, including, but not limited to, notice
of the intended disposition of all or any portion of the Collateral, shall be
reasonable and properly given in the manner prescribed for the giving of notice
herein, and, in the case of any notice of disposition, if given at least five
(5) business days prior to such disposition. Agent may require Assignor to
assemble the Collateral and make it available to Agent at any place to be
designated by Agent which is reasonably convenient to both parties. It is
expressly understood and agreed that Agent shall be entitled to dispose of the
Collateral at any public or private sale, and that Agent shall be entitled to
bid and purchase at any such sale without recourse to judicial proceedings and
without either demand, appraisement, advertisement or notice (except such notice
as is otherwise required under this Assignment) of any kind, all of which are
expressly waived. In the event that Agent is the successful bidder at any public
or private sale of the Collateral or any portion thereof, the amount bid by the
Agent may be credited against the Obligations as provided in the Loan Agreement.
To the extent the Collateral consists of marketable securities, Agent shall not
be obligated to sell such securities for the highest price obtainable, but shall
sell them at the market price available on the date of sale. Agent shall not be
obligated to make any sale of the Collateral if it shall determine not to do so
regardless of the fact that notice of sale of the Collateral may have been
given. Agent may, without notice or publication, adjourn any public




--------------------------------------------------------------------------------




sale from time to time by announcement at the time and place fixed for sale, and
such sale may, without further notice, be made at the time and place to which
the same was so adjourned. Each such purchaser at any such sale shall hold the
Collateral sold absolutely free from claim or right on the part of Assignor. In
the event that any consent, approval or authorization of any Governmental Agency
or commission will be necessary to effectuate any such sale or sales, Assignor
shall execute all such applications or other instruments as Agent may deem
reasonably necessary to obtain such consent, approval or authorization. Agent
may notify any account debtor or obligor with respect to the Collateral to make
payment directly to Agent, and may demand, collect, receipt for, settle,
compromise, adjust, sue for, foreclose or realize upon the Collateral as Agent
may determine whether or not the Obligations are due, and for the purpose of
realizing Agent's rights therein, Agent may receive, open and dispose of mail
addressed to Assignor and endorse notes, checks, drafts, money orders, documents
of title or other evidences of payment, shipment or storage of any form of
Collateral on behalf and in the name of Assignor, as its attorney‑in‑fact. In
addition, Assignor hereby irrevocably designate and appoint Agent its true and
lawful attorney-in-fact either in the name of Agent or Assignor to (i) sign
Assignor' name on any Collateral, drafts against account debtors, assignments,
any proof of claim in any bankruptcy or other insolvency proceeding involving
any account debtor, any notice of lien, claim of lien or assignment or
satisfaction of lien, or on any financing statement or continuation statement
under the UCC; (ii) send verifications of accounts receivable to any account
debtor; and (iii) in connection with a transfer of the Collateral as described
above, sign in Assignor's name any documents necessary to transfer title to the
Collateral to Agent or any third party. All acts of said power of attorney are
hereby ratified and approved and Agent shall not be liable for any mistake of
law or fact made in connection therewith. This power of attorney is coupled with
an interest and shall be irrevocable so long as any amounts remain unpaid on any
of the Obligations. All remedies of Agent shall be cumulative to the full extent
provided by Law, all without liability except to account for property actually
received, but the Agent shall have no duty to exercise such rights and shall not
be responsible for any failure to do so or delay in so doing. Pursuit by Agent
of certain judicial or other remedies shall not abate nor bar other remedies
with respect to the Obligations or to other portions of the Collateral. Agent
may exercise its rights to the Collateral without resorting or regard to other
collateral or sources of security or reimbursement for the Obligations. In the
event that any transfer tax, deed tax, conveyance tax or similar tax is payable
in connection with the foreclosure, conveyance in lieu of foreclosure or
otherwise of all or any portion of the Collateral, Assignor shall pay such
amount to Agent upon demand and if Assignor fail to pay such amount on demand,
Agent may advance such amount on behalf of Assignor and the amount thereof shall
become a part of the Obligations and bear interest at the rate for overdue
amounts under the Loan Agreement until paid.
b.    If Assignor fails to perform any agreement or covenant contained in this
Assignment beyond any applicable period for notice and cure, Agent may itself
perform, or cause to be performed, any agreement or covenant of Assignor
contained in this Assignment that Assignor fail to perform, and the cost of such
performance, together with any reasonable expenses, including reasonable
attorneys' fees actually incurred (including attorneys' fees incurred in any
appeal) by Agent in connection therewith, shall be payable by Assignor upon
demand and shall constitute a part of the Obligations and shall bear interest at
the rate for overdue amounts as set forth in the Loan Agreement.
c.    Whether or not an Event of Default has occurred and whether or not Agent
is the absolute owner of the Collateral, Agent may take such action as Agent may
deem necessary to protect the Collateral or its security interest therein, Agent
being hereby authorized to pay, purchase, contest and compromise any
encumbrance, charge or lien that in the reasonable judgment of Agent appears to
be prior or superior to its security interest, and in exercising any such powers
and authority to pay necessary expenses, employ counsel and pay reasonable
attorney's fees. Any such advances made or expenses incurred by Agent shall be
deemed advanced under the Loan Documents, shall increase the indebtedness
evidenced and secured thereby, shall be payable upon demand and shall bear
interest at the rate for overdue payments set forth in the Loan Agreement.




--------------------------------------------------------------------------------




d.    Any certificates or securities held by Agent as Collateral hereunder may,
at any time, and at the option of Agent, be registered in the name of Agent or
its nominee, endorsed or assigned in blank or in the name of any nominee and
Agent may deliver any or all of the Collateral to the issuer or issuers thereof
for the purpose of making denominational exchanges or registrations or transfer
or for such other purposes in furtherance of this Assignment as Agent may deem
desirable. Until the occurrence of an Event of Default, Assignor shall retain
the right to vote any of the Collateral, or exercise partnership rights, in a
manner not inconsistent with the terms of this Assignment and the other Loan
Documents, and Agent hereby grants to Assignor its proxy to enable Assignor to
so vote any of the Collateral (except that Assignor shall not have any right to
exercise any such power if the exercise thereof would violate or result in a
violation of any of the terms of this Assignment or any of the other Loan
Documents). At any time after the occurrence and during the continuance of any
Event of Default, Agent or its nominee shall, without notice or demand,
automatically have the sole and exclusive right to give all consents, waivers
and ratifications in respect of the Collateral and exercise all voting, approval
or other rights at any meeting of the partners of the Company, respectively (and
the right to call such meetings) or otherwise (and to give written consents in
lieu of voting thereon), and exercise any and all rights of conversion,
exchange, subscription or any of the rights, privileges or options pertaining to
the Collateral and otherwise act with respect thereto and thereunder as if Agent
or its nominee were the absolute owner thereof (all of such rights of the
Assignor ceasing to exist and terminating upon the occurrence of an Event of
Default) including, without limitation, the right to exchange, at its
discretion, any and all of the Collateral upon the merger, consolidation,
reorganization, recapitalization or the readjustment of the issuer thereof, all
without liability except to account for property actually received and in such
manner as Agent shall determine in its sole and absolute discretion, but Agent
shall have no duty to exercise any of the aforesaid rights, privileges or
options and shall not be responsible for the failure to do so or delay in so
doing. The exercise by Agent of any of its rights and remedies under this
paragraph shall not be deemed a disposition of collateral under Article 9 of the
UCC nor an acceptance by Agent of any of the Collateral in satisfaction of the
Obligations.
9.Duties of Agent. The powers conferred on Agent hereunder are solely to protect
its interest in the Collateral and shall not impose any duty upon it to exercise
any such powers. Agent's duty with reference to the Collateral shall be solely
to use slight care in the custody and preservation of the Collateral, which
shall not include any steps necessary to preserve rights against prior parties.
Agent shall have no responsibility or liability for the collection of any
Collateral or by reason of any invalidity, lack of value or uncollectability of
any of the payments received by it.
10.Indemnification.
a.    It is specifically understood and agreed that this Assignment shall not
operate to place any responsibility or obligation whatsoever upon Agent or any
of the Lenders, or cause Agent or any of the Lenders to be, or to be deemed to
be, a partner in the Company and that in accepting this Assignment, Agent and
the Lenders neither assume nor agree to perform at any time whatsoever any
obligations or duties of Assignor under any of the Organizational Agreement or
any other mortgage, indenture, contract, agreement or instrument to which
Assignor is a party or to which they are subject, all of which obligations and
duties shall be and remain with and upon Assignor.
b.    Assignor agrees to indemnify, defend and hold Agent and the Lenders
harmless from and against any and all claims, expenses, losses and liabilities
growing out of or resulting from this Assignment (including, without limitation,
enforcement of this Assignment or acts taken or omitted to be taken by Agent or
the Lenders hereunder or in connection therewith), except claims, expenses,
losses or liabilities resulting from Agent's or such Lender's gross negligence
or willful misconduct.
c.    Assignor upon demand shall pay to Agent the amount of any and all
reasonable expenses, including, without limitation, the reasonable fees and
disbursements of counsel actually incurred (including those incurred in any
appeal), and of any experts and agents, which Agent may incur in connection with
(i) the administration of this Assignment, (ii) the sale of, collection from, or
other realization upon, any of the Collateral, (iii) the exercise or enforcement
of any of the rights of Agent hereunder, or (iv) the failure by Assignor to
perform or observe any of the provisions hereof.




--------------------------------------------------------------------------------




11.Security Interest Absolute. All rights of Agent, and the security interests
hereunder, and all of the Obligations secured hereby, shall be absolute and
unconditional, irrespective of:
a.    Any lack of validity or enforceability of the Loan Documents or any other
agreement or instrument relating thereto;
b.    Any change in the time (including any extensions of the maturity date of
the Loan as provided in the Loan Agreement), manner or place of payment of, or
in any other term of, all or any of the Obligations or any other amendment or
waiver of or any consent to any departure from the Loan Documents;
c.    Any exchange, release or nonperfection of any other collateral for the
Obligations, or any release or amendment or waiver of or consent to departure
from any of the Loan Documents with respect to all or any part of the
Obligations; or
d.    Any other circumstance (other than payment of the Obligations in full)
that might otherwise constitute a defense available to, or a discharge of,
Assignor, the other Loan Parties or any third party for the Obligations or any
part thereof.
12.Amendments and Waivers. No amendment or waiver of any provision of this
Assignment nor consent to any departure therefrom shall in any event be
effective unless the same shall be in writing and signed by Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. No delay or omission of Agent to exercise any
right, power or remedy accruing upon any Event of Default shall exhaust or
impair any such right, power or remedy or shall be construed to be a waiver of
any such Event of Default, or acquiescence therein; and every right, power and
remedy given by this Assignment to Agent may be exercised from time to time and
as often as may be deemed expedient by Agent. Failure on the part of Agent to
complain of any act or failure to act that constitutes an Event of Default,
irrespective of how long such failure continues, shall not constitute a waiver
by Agent of Agent's rights hereunder or impair any rights, powers or remedies
consequent on any Event of Default. Assignor hereby waives to the extent
permitted by Law all rights that Assignor has or may have under and by virtue of
the UCC and any federal, state, county or municipal statute, regulation,
ordinance, Constitution or charter, now or hereafter existing, similar in effect
thereto providing any right of Assignor to notice and to a judicial hearing
prior to seizure by Agent of any of the Collateral. Assignor hereby waives and
renounces for itself, its successors and assigns, presentment, demand, protest,
advertisement or notice of any kind (except for any notice required by Law or
the Loan Documents) and all rights to the benefits of any statute of limitations
and any moratorium, reinstatement, marshaling, forbearance, valuation, stay,
extension, homestead, redemption and appraisement now provided or that may
hereafter be provided by the Constitution and Laws of the United States and of
any state thereof, both as to itself and in and to all of its property, real and
personal, against the enforcement of this Assignment and the collection of any
of the Obligations.
13.Continuing Security Interest; Transfer of Loan; Release of Collateral. This
Assignment shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the indefeasible payment in full
of the Obligations and the Lenders have no further obligation to make any
advances of the Loan, (b) be binding upon Assignor and its successors and
assigns, and (c) inure, together with the rights and remedies of Agent
hereunder, to the benefit of Agent and the Lenders and their respective
successors, transferees and assigns. Upon the indefeasible payment in full of
the Obligations and the termination or expiration of any obligation of the
Lenders to make further advances of the Loan, the security interest granted
hereby shall terminate and all rights to the Collateral shall revert to
Assignor. Upon any such termination, Agent will, at Assignor's expense, execute
and deliver to Assignor such documents as Assignor shall reasonably request to
evidence such termination.




--------------------------------------------------------------------------------




14.Securities Laws and Other Limitations. In view of the position of Assignor in
relation to the Collateral, or because of other current or future circumstances,
a question may arise under the federal and state securities Laws, the
Organizational Agreement, or under any intercreditor agreement, that may now or
hereafter be entered into among the Agent and any other bank a party to the Loan
Agreement or under any intercreditor agreement, which may now or hereafter be
entered into among the Agent and any other party with respect to the Loans or
the Collateral (as the same may be modified or amended from time to time,
collectively, the “Intercreditor Agreements”) with respect to any disposition of
the Collateral permitted hereunder. Assignor understands that compliance with
the federal and state securities Laws, the Organizational Agreement, or
Intercreditor Agreements might very strictly limit the course of conduct of
Agent if Agent were to attempt to dispose of all or any part of the Collateral
in accordance with the terms hereof, and might also limit the extent to which or
the manner in which any subsequent transferee of any Collateral could dispose of
the same. Similarly, there may be other legal restrictions or limitations
affecting the Agent in any attempt to dispose of all or part of the Collateral
in accordance with the terms hereof under applicable Blue Sky or other state
securities Laws. Assignor recognizes that in light of the foregoing restrictions
and limitations Agent may, with respect to any sale of the Collateral, limit the
purchasers to those who will agree, among other things, to acquire such
Collateral for their own account, for investment, and not with a view to the
distribution or resale thereof and who are able to satisfy any conditions or
requirements set forth in the Organizational Agreement, and the Intercreditor
Agreements, and Agent may sell the Collateral in parcels and at such times and
to such Persons as Agent may reasonably determine is necessary to comply with
such conditions or requirements. Assignor acknowledge and agree that in light of
the foregoing restrictions and limitations, the Agent in its sole and absolute
discretion may, in accordance with federal and state securities Law, the
Organizational Agreement and the Intercreditor Agreements, (a) proceed to make
such a sale whether or not a registration statement for the purpose of
registering such Collateral or part thereof shall have been filed under the
federal and state securities Laws (b) approach and negotiate with a single
potential purchaser to effect such sale and (c) sell the Collateral in parcels
and at such times and in such manner and to such Persons as Agent may reasonably
determine is necessary to comply with such conditions and requirements. Assignor
acknowledges and agrees that any such sale might result in prices and other
terms less favorable to the seller if such sale were a public sale without such
restrictions. In the event of any such sale, Agent shall incur no responsibility
or liability for selling all or any part of the Collateral in accordance with
the terms hereof at a price that Agent, in its sole and absolute discretion, may
in good faith deem reasonable under the circumstances, notwithstanding the
possibility that a substantially higher price might have been realized if the
sale were deferred until after registration as aforesaid or if more than a
single purchaser were approached or if all the Collateral were sold at a single
sale. Assignor further agrees that any sale or sales by Agent of the Collateral
made as provided in this Section 14 shall be commercially reasonable. The
provisions of this Section 14 will apply notwithstanding the existence of a
public or private market upon which the quotations or sales prices may exceed
substantially the price at which the Agent sells. Agent and the Lenders shall
not be liable to Assignor for any loss in the value of any portion of the
Collateral by reason of any delay in the sale of the Collateral.
15.Governing Law; Terms. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER
THE LAWS OF THE STATE OF OHIO (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
RULES OF ANY JURISDICTION).
16.Notices. Each notice, demand, election or request provided for or permitted
to be given pursuant to this Assignment must be in writing and shall be deemed
to have been properly given or served if given in the manner prescribed in the
Loan Agreement.
17.No Unwritten Agreements. THIS AGREEMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.




--------------------------------------------------------------------------------




18.Miscellaneous. Time is of the essence of this Assignment. Title or captions
of paragraphs hereof are for convenience only and neither limit nor amplify the
provisions hereof. If, for any circumstances whatsoever, fulfillment of any
provision of this Assignment shall involve transcending the limited validity
presently prescribed by Law, the obligation to be fulfilled shall be reduced to
the limit of such validity; and if any clause or provision herein operates or
would prospectively operate to invalidate this Assignment, in whole or in part,
then such clause or provision only shall be held for naught, as though not
herein contained, and the remainder of this Assignment shall remain operative
and in full force and effect. If more than one entity comprises the Assignor,
the liability of each such entity shall be joint and several
19.Modifications, Etc. Assignor hereby consents and agrees that Agent or the
Lenders may at any time and from time to time, without notice to or further
consent from Assignor, either with or without consideration, surrender any
property or other security of any kind or nature whatsoever held by it or by any
Person on its behalf or for its account, securing the Obligations; substitute
for any Collateral so held by it, other collateral of like kind; agree to
modification of the terms of the Loan Documents; extend or renew the Loan
Documents for any period; grant releases, compromises and indulgences with
respect to the Loan Documents for any period or to any persons or entities now
or hereafter liable thereunder or hereunder; release any guarantor, endorser or
any other Person liable with respect to the Obligations; or take or fail to take
any action of any type whatsoever; and no such action that Agent or the Lenders
shall take or fail to take in connection with the Loan Documents, or any of
them, or any security for the payment of the Obligations or for the performance
of any obligations or undertakings of Assignor, nor any course of dealing with
Assignor or any other person, shall release Assignor's obligations hereunder,
affect this Assignment in any way or afford Assignor any recourse against Agent
or any Lender.
20.Attorney-in-Fact. Notwithstanding anything to the contrary contained in this
Assignment, Agent agrees that Agent will not take any action as attorney-in-fact
of Assignor as permitted hereunder unless and until an Event of Default has
occurred.
21.Counterparts. This Assignment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument, and
any of the parties hereto may execute this Assignment by signing any such
counterpart.
[SIGNATURES BEGIN ON THE FOLLOWING PAGE]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Assignor and Agent have executed this Assignment under seal
on the date first above written.
ASSIGNOR:


UPV GLIMCHER CORPORATION, a Delaware corporation


By: /s/ Mark E. Yale     
Name: Mark E. Yale
Title:    Executive Vice President,
Chief Financial Officer and Treasurer




GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership


By:    Glimcher Properties Corporation, a Delaware
corporation, its sole general partner


By: /s/ Mark E. Yale    
Name: Mark E. Yale
Title:    Executive Vice President,
Chief Financial Officer and Treasurer




AGENT:
KEYBANK NATIONAL ASSOCIATION, a national banking association, as Agent


By: /s/ Eric Hafertepen    
Name:    Eric Hafertepen
Title:    Vice President




The undersigned, being the Company referenced in this Assignment, consents to
this Assignment and acknowledges and agrees to act in accordance with the
directions given to them by the Assignor in this Assignment, including without
limitation, the directions contained in Sections 4(a) and 5(f) of this
Assignment, and to act in accordance with any directions given to them in the
future by the Agent consistent with the rights granted to the Agent hereunder.
UPV GLIMCHER L.P., a Delaware limited partnership


By:    UPV GLIMCHER CORPORATION,
a Delaware corporation, its general partner


By: /s/ Mark E. Yale    
Name:    Mark E. Yale
Title:    Executive Vice President,
Chief Financial Officer and Treasurer






--------------------------------------------------------------------------------




The undersigned, being the Borrower under the Loan Agreement referenced in this
Assignment, represents and warrants that all of the representations and
warranties contained in Section 5.21 of the Loan Agreement are true and correct
in all material respects with respect to the Collateral Asset which is the
subject of the Pledged Equity Interests to be included in the Collateral under
this Assignment.




GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership


By:
Glimcher Properties Corporation, its sole general partner



By: /s/ Mark E. Yale    
Name: Mark E. Yale
Title:    Executive Vice President,
Chief Financial Officer and Treasurer




UPV GLIMCHER L.P., a Delaware limited partnership


By:    UPV GLIMCHER CORPORATION, a
Delaware corporation, its general partner


By: /s/ Mark E. Yale    
Name:    Mark E. Yale
Title:    Executive Vice President,
Chief Financial Officer and Treasurer










--------------------------------------------------------------------------------






EXHIBIT “A”


COMPANY




 
Property Name
Company Name
Total
Percentage
Held by
Assignor
Amount of
Total
Percentage
Held
Constituting
Pledged
Equity
Interests
State of Organization
EIN
Organizational Agreement
1.
University Park Village
UPV Glimcher L.P., a Delaware limited partnership
100%
100%
Delaware
46-1565458
Limited Partnership Agreement of UPV Glimcher L.P. dated as of December 12, 2012


Certificate of Formation dated December 12, 2012 filed with the Delaware
Secretary of State







--------------------------------------------------------------------------------




Schedule 1


DESCRIPTION OF ASSIGNOR


1.    Each of Glimcher Properties Limited Partnership and UPV Glimcher
Corporation been using or operating under the respective names Glimcher
Properties Limited Partnership and UPV Glimcher Corporation, without change
since its formation.
Names and Tradenames used within the last five years: Glimcher Properties
Limited Partnership and UPV Glimcher Corporation.
Location of all chief executive offices over last five years:


180 East Broad Street
Columbus, OH 43215


and


150 East Gay Street
Columbus, OH 43215




Mailing address:


180 East Broad Street
Columbus, OH 43215


Organizational Identification Number:    2350503 (GPLP)
5258447 (UPV)


Federal Tax Identification Number:    31-1390925 (GPLP)
46-1561516 (UPV)






